         Case 3:19-cv-02103-FAB Document 36 Filed 10/05/20 Page 1 of 11



                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO


In re:

PUNTAS ASSOCIATES LLC,                           Bankruptcy No. 18-3123

     Debtor.

PUNTAS ASSOCIATES LLC,

     Appellant,

                   v.                            Civil No. 19-2103 (FAB)

CHAPTER 7 TRUSTEE,
NOREEN WISCOVITCH-RENTAS,

     Appellee.


                                OPINION AND ORDER

BESOSA, District Judge.

     Before     the     Court    is   appellee    Chapter   7   Trustee     Noreen

Wiscovitch-Rentas (“Trustee”)’s motion to dismiss the appeal of

Puntas Associates LLC (“Puntas”).              (Docket No. 23.)       As discussed

below,    the   motion    to    dismiss   is    GRANTED   and   this    appeal   is

DISMISSED.

I.   Parties’ Positions

     Trustee moves for dismissal based on Puntas’ failure to

include     a   transcript       of   a   hearing    during     the     bankruptcy

proceedings. Id. Trustee asserts that many issues on which Puntas

appeals require the transcript.            Id. at p. 3; (Docket No. 32 at

p. 4.)     Trustee notes that Puntas did not order the transcript and
         Case 3:19-cv-02103-FAB Document 36 Filed 10/05/20 Page 2 of 11



Civil No. 19-2103 (FAB)                                                          2

did not provide notice that it failed to do so.             (Docket No. 23 at

p. 4; Docket No. 32 at p. 2.)              Trustee contends that Puntas’

“irresponsible pattern of litigation throughout the case evinces

its bad faith gestures.”        (Docket No. 23 at p. 4.)

       Puntas responds that the failure to provide the transcript

does   not    warrant     dismissal.     First,    Puntas   argues   that      the

transcript is unnecessary because the Bankruptcy Court did not

make any oral ruling and because the “abundant” other materials in

the record, including the Bankruptcy Court’s written ruling, are

sufficient for this Court to decide its appeal.             (Docket No. 29 at

pp. 3–7.)      Puntas believes that the written ruling, “on its face,

is procedurally and substantively defective, and that . . . [this

Court]     can   render    a   determination      without   the   need    of     a

transcript.”       Id. at p. 7.        Puntas also acknowledges, however,

that the transcript “may be useful in deciding the merits of the

appeal.”      Id. at p. 6.      Second, Puntas faults Trustee for not

providing the transcript.        Id. at pp. 4–6.     Third, Puntas says the

cost of a transcript is burdensome because it “currently has no

liquid assets” and “bears no income and has had no operation in

years.”      (Docket No. 29 at pp. 5, 7.)      Apparently, however, Puntas

is able to come up with the funds, because it offers to provide

the transcript at its shareholders’ expense within forty-five days

if this Court requests it to do so.          Id. at pp. 5–6, 10.
       Case 3:19-cv-02103-FAB Document 36 Filed 10/05/20 Page 3 of 11



Civil No. 19-2103 (FAB)                                                         3

II.   Applicable Law

      Bankruptcy Rule 8009(b)(1) places an affirmative duty on a

bankruptcy   appellant     either   to    order      certain    transcripts    or

provide   notice    that   it   will     not   do    so.       Fed.   R.   Bankr.

P. 8009(b)(1).     The rule states that, within a prescribed period,

the appellant must either

      (A) order in writing from the reporter . . . a
      transcript of such parts of the proceedings not already
      on file as the appellant considers necessary for the
      appeal, and file a copy of the order with the bankruptcy
      clerk; or

      (B) file with the bankruptcy clerk a certificate stating
      that the appellant is not ordering a transcript.

Id.

      An appellant does not have carte blanche to decide whether a

transcript is necessary for the appeal.             “[T]he responsibility for

presenting an adequate record on appeal rests squarely with the

appellant.   Such record should contain the documentation necessary

to afford the reviewing court a complete understanding of the case.

Appellant’s responsibility includes providing the court with an

adequate transcript.”      In re Payeur, 22 B.R. 516, 519 (B.A.P. 1st

Cir. 1982) (citation and internal quotation marks omitted).                 “The

responsibility for voids in the appellate record must reside with

the party whose claim of error depends for its support upon any

portion of the record of the proceedings below which was omitted
        Case 3:19-cv-02103-FAB Document 36 Filed 10/05/20 Page 4 of 11



Civil No. 19-2103 (FAB)                                                    4

from the designation of the record on appeal.”         In re Abijoe Realty

Corp., 943 F.2d 121, 123 n.1 (1st Cir. 1991).

       District   courts   have   discretion    to   dismiss   a   bankruptcy

appeal where an appellant fails to provide a required transcript.

Fed. R. Bankr. P. 8003(a)(2).          Dismissal of an appeal based on

failure to comply with procedural requirements, like the provision

of a transcript, is “harsh.”        In re Serra Builders, Inc., 970 F.2d

1309, 1311 (4th Cir. 1992).

       The courts of appeal in other circuits have elaborated various

tests for determining whether an appellant’s failure to comply

with   procedural    requirements    in   a   bankruptcy   appeal   mandates

dismissal.    The factors considered in the tests include:           whether

the appellant had notice and an opportunity to explain the mistake;

whether the appellant was negligent or acted in bad faith, along

with the reason given for the mistake; the length of delay; whether

the delay was harmless or prejudiced other parties; the relative

fault of the attorney versus the client; the effect on a party

from the dismissal of an appeal because of an attorney’s mistake;

the appropriateness of dismissal compared to other sanctions; and

the promotion of swift and efficient resolution of bankruptcy

disputes.    Celulares Telefónica de P.R., Inc. v. Advance Cellular

Sys. (In re Advance Cellular Sys.), 262 B.R. 10, 15 (D.P.R. 2001)

(Fusté, J.) (collecting cases).
      Case 3:19-cv-02103-FAB Document 36 Filed 10/05/20 Page 5 of 11



Civil No. 19-2103 (FAB)                                                   5

     In the first circuit, “[a]n appellant’s failure to file a

hearing transcript is fatal to an appeal where the . . . [Court]

is unable to determine the legal foundation of the bankruptcy

court’s rulings, or whether the bankruptcy court made any initial

oral findings and rulings.”     Wilson v. Wells Fargo Bank, N.A. (In

re Wilson), 402 B.R. 66, 69 (B.A.P. 1st Cir. 2009) (internal

quotation marks omitted).      In In re Wilson, the court summarily

affirmed   a   bankruptcy   judge’s    decisions    where    a    necessary

transcript was not provided.      Id. at 69–70.    The bankruptcy judge

had issued a summary decision that could not be evaluated without

the transcript and it was unclear whether the issue on appeal had

been properly preserved in the proceedings below.           Id.   In In re

Payeur, 22 B.R. at 519, the court also affirmed after determining

that it was unable to consider the factual basis of a bankruptcy

judge’s decision because of a failure to provide a transcript.

     This Court has synthesized the approaches in this circuit and

other circuits to identify the factors which should be considered.

District courts considering a motion for dismissal of a bankruptcy

appeal based on a failure to follow procedural rules
      Case 3:19-cv-02103-FAB Document 36 Filed 10/05/20 Page 6 of 11



Civil No. 19-2103 (FAB)                                                    6

     should consider: (1) whether the appellant was negligent
     or acted in bad faith; (2) what prejudice, if any, the
     other interested parties of the bankruptcy proceeding as
     well as the proceedings themselves incurred as a result
     of the appellant’s failure to perfect the appeal;
     (3) the strength of the appellant’s explanation for the
     delay; and (4) the appropriateness of a sanction as
     measured by the objectives of the relevant Federal Rules
     of Bankruptcy Procedure.

Celulares Telefónica, 262 B.R. at 15.         In Celulares Telefónica,

this court also explained that, generally, “a district court need

not weigh the impact to a client of a sanction imposed in response

to the act or omission of the client’s attorney.”         Id.

     In Celulares Telefónica, the appellants (i) did not timely

designate the items to be included in the record on appeal, and

(ii) served the appellee with a copy of the designation of items

three days after filing the designation.       Id. at 13–14.     The court

found that dismissal was warranted for a few reasons.           First, the

court determined that the appellants were negligent and the mistake

was inexcusable.       Id. at 16.    Second, the court held that the

appellants   prejudiced    the   efficient   administration     of   justice

because they slowed judicial proceedings and they kept the appellee

“under a veil of ignorance” while taking extra time to refine their

own arguments.   Id.    Third, the court said that the reason for the

mistake cited by appellants—inadvertence—was “wholly lacking,”

especially in bankruptcy proceedings where “the heightened urgency

of the proceedings makes the failure to adhere to filing deadlines
         Case 3:19-cv-02103-FAB Document 36 Filed 10/05/20 Page 7 of 11



Civil No. 19-2103 (FAB)                                                       7

even more deplorable.”       Id.   Finally, the court found dismissal to

be appropriate in the case for reasons that included specific and

general deterrence.        Id. at 16–17.

     This Court also dismissed a bankruptcy appeal in Rivera-Siaca

v. DCC Op., Inc., 416 B.R. 9, 12 (D.P.R. 2009) (Besosa, J.).                The

appellant in that case failed to designate the record timely, and

to state the issues on appeal timely. Id. at 12–13. The bankruptcy

judge refused a second request for extension of time, the appellee

moved to dismiss the appeal, and appellants argued that there was

sufficient excusable neglect.          Id. at 12–14.       The Rivera-Siaca

court rejected the appellants’ argument.          Id. at 14–16.     The court

indicated that further delay would be minimally prejudicial to the

appellee, an eleven-day delay had an unfavorable impact on judicial

proceedings,      the   appellants’    attorney’s    excuse   for   the    late

filing—he was busy with other work—did not constitute excusable

neglect, and there was no indication that appellants acted in bad

faith.     Id.    The court found dismissal appropriate because of,

among    other   things,    repeated   failures     to   comply   with    court

deadlines, the deliberate decision of appellants’ attorney to work

on other matters, the absence of a record to enable intelligent

review of the appeal, and deterrence of similar behavior.                   Id.

at 17.
       Case 3:19-cv-02103-FAB Document 36 Filed 10/05/20 Page 8 of 11



Civil No. 19-2103 (FAB)                                                               8

III. Discussion

      To evaluate whether dismissal is appropriate here, the Court

applies the factors identified in Celulares Telefónica, 262 B.R.

at 15, and the other cases discussed above.                     The Court concludes

that dismissal is warranted.

      Puntas informs the Court that the transcript is not necessary

because     the   Bankruptcy     Court    did      not   make   any     oral   rulings.

(Docket No. 29 at pp. 3–5.)            Puntas also points to the Bankruptcy

Court’s     written    ruling     and    other      materials      in    the   record,

contending that these are sufficient for this Court to decide its

appeal.     Id. at pp. 3–7.

      Puntas      misses   the   point        of   Trustee’s     dismissal     motion.

Trustee argues that the issues raised in Puntas’ appeal cannot be

adequately adjudicated without the transcript.                    (Docket No. 23 at

p. 3; Docket No. 32 at p. 4.)                 The Court agrees with Trustee,

having reviewed the Bankruptcy Court’s written ruling, (Docket

No. 7, Ex. 5 at pp. 125–37,) and the issues involved in Puntas’

appeal, id., Ex. 1 at pp. 5–6; (Docket No. 14.)                    The Court cannot

responsibly review the Bankruptcy Court’s findings challenged by

Puntas—which include findings of fact and findings that mix fact

and   law    such     as   the   bad     faith      in   Puntas’      petition,     the

undervaluation        of   assets,      the    value     of   real      property,   the

distributions to creditors, and the reasonable probability of
       Case 3:19-cv-02103-FAB Document 36 Filed 10/05/20 Page 9 of 11



Civil No. 19-2103 (FAB)                                                  9

rehabilitation—without knowledge of the proceedings that led the

Bankruptcy Court to those findings.        In this way, Puntas’ appeal

is similar to the appeals in Wilson, 402 B.R. at 69–70, and In re

Payeur, 22 B.R. at 519.

     Indeed, Puntas itself acknowledges that the transcript “may

be useful in deciding the merits of the appeal.”           (Docket No. 29

at p. 6.)     Apparently, Puntas believes the transcript is both

unnecessary and possibly useful.         That is quite a fine line for

any party to try to walk.         In any event, Puntas stumbles because

the transcript is necessary to its appeal.

     Puntas suggests only one other reason for its failure to

procure the transcript.       Puntas says the cost of a transcript is

burdensome.        Id. at p. 5.      Yet Puntas offers to obtain the

transcript at its shareholders’ expense.         See id. at pp. 5–6, 10.

While the two positions may not be inconsistent, they give the

impression that Puntas tried to appeal with an incomplete record

to save money.      And Puntas has not requested a transcript pursuant

to 28 U.S.C. section 753(f) or any other provision of law that

provides for the furnishing of transcripts to an appellant unable

to   pay.     It    is   consequently   plain   that   Puntas’   financial

difficulties need not have protracted these proceedings and are no

excuse for its failure to procure the transcript.         Puntas suggests
     Case 3:19-cv-02103-FAB Document 36 Filed 10/05/20 Page 10 of 11



Civil No. 19-2103 (FAB)                                                      10

that there are other mitigating circumstances, (Docket No. 29 at

p. 7,) but seemingly also forgot to inform the Court of them.

     Puntas’    failure    has    prejudiced     these   proceedings    through

needless delay.        The delay in these proceedings far exceeds the

eleven days found prejudicial in Rivera-Siaca, 416 B.R. at 14–16,

and slowed the adjudication of matters before the Court as in

Celulares Telefónica, 262 B.R. at 16.            Puntas belatedly offers to

request the transcript and obtain it within forty-five days,

(Docket No. 29 at pp. 5–7,) but permitting Puntas to further delay

the resolution of these proceedings to correct its own failure is

not befitting the nature of bankruptcy cases.

     Puntas’ failure to procure the transcript may not amount to

bad faith but appears to be more than negligence.             For one thing,

Puntas never contends that the failure was a mistake or omission.

See Docket Nos. 29, 35.          Not providing the transcript, it seems,

was a deliberate decision.          Second, Puntas itself is aware that

the transcript “may be useful” to resolving its appeal.                 (Docket

No. 29   at   p. 6.)      As   such,   Puntas’    decision   was   at   minimum

negligent—the failure to act in the face of a risk that reasonably

should have been known—and possibly reckless—the failure to act

“in the face of an unjustifiably high risk of harm that is either

known or so obvious that it should be known.”             Farmer v. Brennan,

511 U.S. 825, 836 (1994); United States v. Ladish Malting Co., 135
      Case 3:19-cv-02103-FAB Document 36 Filed 10/05/20 Page 11 of 11



Civil No. 19-2103 (FAB)                                                       11

F.3d 484, 488 (7th Cir. 1998). Dismissal under these circumstances

serves   to   deter    Puntas,   its   attorneys,     and   others   from   such

shenanigans.          Rivera-Siaca,    416     B.R.   at    16–17;   Celulares

Telefónica, 262 B.R. at 16–17.

      Puntas tries to shift its burden of providing a complete

record to Trustee.        (Docket No. 29 at p. 6.)          The effort falls

short.   The burden of providing a complete record rests with the

appellant.    In re Abijoe Realty Corp., 943 F.2d at 123 n.1; In re

Payeur, 22 B.R. at 519.

IV.   Conclusion

      For the reasons set forth above, the Court GRANTS Trustee’s

motion to dismiss, (Docket No. 23,) and this appeal is DISMISSED.

      Judgment shall be entered accordingly.

      IT IS SO ORDERED.

      San Juan, Puerto Rico, October 5, 2020.


                                             s/ Francisco A. Besosa
                                             FRANCISCO A. BESOSA
                                             UNITED STATES DISTRICT JUDGE
